Case 19-22715-CMB     Doc 164      Filed 08/23/19 Entered 08/23/19 12:36:11   Desc Main
                                  Document      Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 Campbells Land Co., Inc.,       :      Bankruptcy No. 19-22715- CMB
                                      :
                      Debtor(s).      :
                                      :      Chapter 11
 5171 Campbells Land Co., Inc.,       :
                                      :
                      Movant(s),      :
              v.                      :      Related to Doc. No. 153
 GERALD R. FRY CO., INC. FIELD        :
 CLUB COMMONS ASSOCIATES, LLC,:
 ASCENTIUM CAPITAL, LLC, IEMFS, :
 Ltd. d/b/a GSG FINANCIAL, HITACHI :
 CAPITAL AMERICA CORP., TRI           :
 STATE EQUIPMENT CO., INC.,           :
 WESBANCO BANK, INC., STORE           :
 CAPITAL ACQUISITIONS, LLC,           :
 STORE MASTER FUNDING XIII, LLC, :
 US FOODS, INC., VISION FINANCIAL :
 GROUP, INC., PENNSYLVANIA            :
 DEPARTMENT OF REVENUE, THE           :
 NEW YORK DEPARTEMENT OF              :
 TAXATION, THE OHIO                   :
 DEPARTMENT OF TAXATION AND :
 THE INTERNAL REVENUE SERVICE :
                                      :
                       Respondent(s). :

                                AMENDED
              NOTICE AND ORDER SETTING EMERGENCY HEARING


              AND NOW, this 23rd day of August, 2019, NOTICE IS HEREBY GIVEN
 THAT an EMERGENCY MOTION FOR SALE OF: (1) PERSONALTY; AND (2)
 DEBTOR’S INTERESTS IN LAND LEASES WITH GERALD R. FRY CO., INC. AND
 FIELD CLUB COMMONS ASSOCIATES, LLC FREE AND CLEAR OF ALL LIENS,
 CLAIMS AND ENCUMBRANCES (“Motion”) has been filed in the above-referenced case by
 Robert O. Lampl, Esquire, Counsel for Debtor.

               On August 29, 2019 at 11:00 A.M.. an EMERGENCY HEARING has been
 scheduled in Courtroom B, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh,
 Pennsylvania.

                                            1
Case 19-22715-CMB         Doc 164    Filed 08/23/19 Entered 08/23/19 12:36:11             Desc Main
                                    Document      Page 2 of 2




                Responses to the Motion shall be filed with the Clerk of the Bankruptcy Court and
 served on the parties in interest on or before August 28, 2019.

                In the event that a response is not timely filed, an Order granting the relief
 requested in the Motion may be entered and the hearing may not be held. Please refer to the
 calendar posted on the Court’s webpage to verify if a default order was signed or if the hearing
 will go forward as scheduled.

                 If the Motion includes a request for an extension of time, the time is extended to
 the date of the hearing and may be extended further pending the outcome of the hearing.

                 Pursuant to the Undersigned Judge’s procedures, in the event that the parties are
 able to resolve their dispute(s), any consensual order filed with the Court shall be accompanied
 by a Certification of Counsel advising that all necessary parties consent to the entry of the order.


                Movant shall serve a copy of this completed Scheduling Order and the Motion by
 Overnight U.S. Mail and (1) facsimile or (2) email (separate from CM/ECF). In the alternative,
 service may be made by hand delivery. If hand delivery on any interested party is made, then that
 alone will be considered sufficient service on that party.

                Service shall be made on the Respondent(s), Trustee, Debtor, Debtor’s Counsel,
 all secured creditors whose interests may be affected by the relief requested, U.S. Trustee,
 counsel for any committee, and the 20 largest unsecured creditors.

                Service shall also be made by ordinary mail on the entire matrix.

                Movant shall immediately file a certificate of service indicating such service.




                                                          ________________________
                                                          Carlota
                                                      Carlota     M. Böhm
                                                              M. Böhm
                                                          Chief United States
                                                      Chief United States     Bankruptcy
                                                                          Bankruptcy JudgeJudge

                                                           FILED
 cm: Robert O. Lampl, Esquire                              8/23/19 12:23 pm
                                                           CLERK
                                                           U.S. BANKRUPTCY
                                                           COURT - WDPA




                                                  2
